GULOTTA, Judge.
Defendant appeals his conviction and sentence to life imprisonment with credit for time served without benefit of parole, probation or suspension of sentence for aggravated kidnapping, LSA-R.S. 14:44. In his sole assignment of error, defendant requests this court to review the record for errors patent and to reverse his conviction and order a new trial.
Having examined the documents in the record, we find no errors patent. Upon review of the 92 page transcript of the jury trial, in accordance with State v. Raymo, 419 So.2d 858 (La.1982), we conclude there was sufficient evidence upon which a rational trier of fact could find the defendant guilty beyond a reasonable doubt.
Accordingly, the conviction and sentence are affirmed.
AFFIRMED.'